353 F.2d 91
MOTOR VESSEL, BAYOU PLAQUEMINE, Oil Transport Company, Inc., and Gulf Stream Towing Company, Inc., Appellants,v.WARRIOR & GULF NAVIGATION COMPANY et al., Appellees.
No. 21786.
United States Court of Appeals Fifth Circuit.
November 26, 1965.

Brunswick G. Deutsch, H. Barton Williams, Deutsch, Kerrigan & Stiles, New Orleans, La., for appellants. Paul A. Gaudet, New Orleans, La., of counsel.
George F. Wood, T. K. Jackson, Jr., Mobile, Ala., for appellee. Pillans, Reams, Tappan, Wood & Roberts, Mobile, Ala., of counsel.
Before WISDOM and COLEMAN, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM:


1
These actions involve a collision in the outer bar ship channel of Mobile Bay between the MV RIKKE SKOU and the Barge WGN 301, being towed pursuant to towage contract by the MV BAYOU PLAQUEMINE.


2
Following a trial on the merits, the District Court made thorough findings of fact, delivered a written opinion, and held the MV BAYOU PLAQUEMINE to have been at sole fault.


3
The factual findings are amply supported by substantial evidence. We perceive no error of law.


4
It necessarily follows that the Judgment must be and it is


5
Affirmed.